Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 16



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________


 OLGA AKHRAMENKO, on behalf of herself
 and others similarly situated,

        Plaintiff,

        v.

 OVINNET, INC., a Florida Corporation f/k/a
 OVERSEAS TRAVEL OF FLORIDA, INC.,
 OVERSEAS TRAVEL OF FLORIDA LLC,
 a Delaware Limited Liability Company,
 all doing business as OVERSEAS LEISURE GROUP,
 and FELIX BRAMBILLA, individually,

       Defendants.
 ____________________________________________/

                                           COMPLAINT

        1.      Plaintiff, OLGA AKHRAMENKO (hereinafter referred to as “AKHRAMENKO”

 and “Plaintiff”), is an individual residing in Miami-Dade County, Florida.

        2.      Defendants, OVINNET, INC., a Florida Corporation f/k/a OVERSEAS TRAVEL

 OF FLORIDA, INC., OVERSEAS TRAVEL OF FLORIDA LLC, a Delaware Limited Liability

 Company, all doing business as OVERSEAS LEISURE GROUP, and FELIX BRAMBILLA

 (hereinafter collectively referred to as “Defendants”), have at all times material to this Complaint

 owned and operated a travel agency business providing travel services to individuals and

 businesses throughout the United States and other countries, with Defendants’ main office located

 at 814 Ponce De Leon Boulevard, Suite 400, Coral Gables, Florida 33134 in Miami-Dade County,

 within the jurisdiction of this Court.




                                                  1
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 16



        3.      Defendant, FELIX BRAMBILLA, has at all times material to this Complaint

 owned and managed OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., and

 OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS LEISURE GROUP, and

 Defendant BRAMBILLA has regularly exercised the authority to hire and fire employees

 including Plaintiff, determined the manner in which Plaintiff and other employees were

 compensated, determined how Plaintiff and other employees’ hours worked were tracked or

 recorded, set the rates of pay of Plaintiff and other employees, and/or controlled the finances and

 day-to-day management operations of OVINNET, INC., f/k/a OVERSEAS TRAVEL OF

 FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS

 LEISURE GROUP. By virtue of such control and authority, Defendant BRAMBILLA is an

 employer of Plaintiff and the other employees of OVINNET, INC., f/k/a OVERSEAS TRAVEL

 OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS

 LEISURE GROUP, similarly situated to Plaintiff as defined by the FLSA, 29 U.S.C. §203(d).

        4.      At all times material to this Complaint, Defendants, OVINNET, INC., f/k/a

 OVERSEAS TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all

 d/b/a OVERSEAS LEISURE GROUP, directly or indirectly, acted in the interest of an employer

 toward Plaintiff and the other similarly situated employees, including without limitation directly

 or indirectly controlling the terms of employment and compensation of Plaintiff and the other

 employees similarly situated to her. Alternately, Defendants, OVINNET, INC., f/k/a OVERSEAS

 TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a

 OVERSEAS LEISURE GROUP, and each of their respective divisions, subsidiaries or affiliates,

 and parent entities, however constituted, were joint employers of Plaintiff and the other similarly

 situated employees because each, respective division, subsidiary or affiliate acted directly or


                                                 2
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 16



 indirectly in the interest of the other in relation to Plaintiff and the others similarly situated to her.

 As a second alternative, Defendants, OVINNET, INC., f/k/a OVERSEAS TRAVEL OF

 FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS

 LEISURE GROUP, and each of their divisions, subsidiaries or affiliates, and parent entities,

 however constituted, were joint employers of Plaintiff because they commonly controlled the

 terms of compensation and employment of Plaintiff and the other similarly situated employees

 because Defendants are not completely disassociated with respect to the terms of compensation

 and employment of Plaintiff and the others similarly situated to her. As a final alternative,

 Defendants, OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., and

 OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS LEISURE GROUP, and each

 of their divisions, subsidiaries or affiliates, and parent entities, however constituted, directly or

 indirectly acted in the interest of an employer toward Plaintiff and the other similarly situated

 employees at all material times to this Complaint, including without limitation directly or

 indirectly controlling the terms of employment and compensation of Plaintiff and the others

 similarly situated to her.

          5.     Plaintiff brings this action on behalf of herself 1 and other current and former

 employees of Defendants similarly situated to Plaintiff who have worked as Travel Agents,

 however variously titled, for unpaid overtime wages, liquidated damages, and the costs and

 reasonable attorneys’ fees of this action under the provisions of the FLSA, 29 U.S.C. §216(b), as

 well as for alleged retaliation against Plaintiff in violation of the FLSA, 29 U.S.C. §215. It is the

 intent of this collective action to apply to all similarly situated employees of Defendants regardless

 of location.



 1
     Attached hereto is a signed Consent to Join of OLGA AKHRAMENKO.
                                                     3
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 16



        6.      At all times material to this Complaint, AKHRAMENKO was an employee of

 OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL

 OF FLORIDA LLC, all d/b/a OVERSEAS LEISURE GROUP, within the meaning of the FLSA.

        7.      At all times material to this Complaint, OVINNET, INC., f/k/a OVERSEAS

 TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a

 OVERSEAS LEISURE GROUP, were an employer or joint employer of AKHRAMENKO within

 the meaning of the FLSA, 29 U.S.C. §203(d).

        8.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 29 U.S.C. §1337

 and a substantial part of the events giving rise to this action occurred within the jurisdiction of the

 United States District Court for the Southern District of Florida, Miami Division.

        9.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, OVINNET, INC., f/k/a OVERSEAS TRAVEL

 OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS

 LEISURE GROUP, had two (2) or more employees who have regularly sold, handled, or otherwise

 worked on goods and/or materials that had been moved in or produced for commerce. In this

 regard, AKHRAMENKO alleges based upon information and belief, and subject to discovery, that

 at all times material to this Complaint including during the years 2016, 2017, 2018, and 2019,

 OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL

 OF FLORIDA LLC, all d/b/a OVERSEAS LEISURE GROUP, employed two (2) or more

 employees who, inter alia, regularly: (a) handled and worked with office equipment—including

 but not limited to computers, photocopier/scanner, printers, telephones—that were goods and/or

 materials moved in or produced for commerce; (b) handled and worked with commercial office

 supplies—including but not limited to paper, pens, and UPS, FedEx, and United States Postal


                                                   4
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 16



 Service shipping materials—that were goods and/or materials moved in or produced for

 commerce; and (c) processed out-of-state checks, electronic bank transfers, and credit card

 transactions for payments by and for Defendants’ customers both inside and outside of Florida and

 the United States, including but not necessarily limited to electronic payment transactions

 processed through merchant services for both credit card companies such as Visa, Mastercard,

 American Express, and Discover and banks.

        10.    Based upon information and belief, the annual gross sales volume of OVINNET,

 INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., and OVERSEAS TRAVEL OF

 FLORIDA LLC, individually and/or collectively, all d/b/a OVERSEAS LEISURE GROUP, was

 in excess of $500,000.00 per annum at all times material to this Complaint, including but not

 necessarily limited to during the years of 2016, 2017, 2018, and 2019.

        11.    At all times material to this Complaint, including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, OVINNET, INC., f/k/a OVERSEAS TRAVEL

 OF FLORIDA, INC., and OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a OVERSEAS

 LEISURE GROUP, have constituted an enterprise engaged in interstate commerce or in the

 production of goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

        12.    In approximately April 2019, Defendants hired AKHRAMENKO as a Travel

 Agent based upon a salary of $45,000.00 per year plus bonuses and benefits.

        13.    As part of the management and operation of Defendants’ international travel agency

 business, Defendants have both internally and externally—including but not limited to through (a)

 Defendants’ commercial website located on the Internet at http://overseastravelinternational.com;

 and (b) the signature blocks of Defendants’ corporate e-mails sent to customers and other third

 parties from e-mail addresses such as the one Defendants’ assigned to AKHRAMENKO at


                                                 5
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 16



 olga@overseasinternational.com—referred to Plaintiff and other Travel Agents, a/k/a “Travel

 Planners,” however variously titled, as “Doers,” a phrase which Defendants define as “a hunter of

 immersive travel experiences.”

        14.     During the three (3) year statute of limitations period between approximately May

 2019 and October 2019, AKHRAMENKO performed non-exempt work as a Travel Agent for

 Defendants with Plaintiff’s primary job duties consisting of the following non-exempt tasks: (a)

 receiving and working with sales quotes for travel inquiries from travel agencies—approximately

 of which were travel agencies based in France; (b) communication about and preparation of travel

 itineraries based on, inter alia, customers’ requests, budgets, communicating with hotel sales

 representatives and suppliers, and making reservations; (c) e-mailing and other communication

 with Plaintiff’s Managers, Marine Franceschi, Defendants’ Vice President of Americas, and Adam

 Lara, Manager of Defendants’ FIT Department, to have travel budgets and itineraries reviewed

 and approved by management; and (d) checking vouchers, conducting research, and other

 customer service for existing trips.

        15.     At all times material to this Complaint between approximately May 2019 and

 October 2019, AKHRAMENKO was herself individually engaged in interstate commerce within

 the meaning of the FLSA, 29 U.S.C. §207(a)(1), because, inter alia, Plaintiff: (a) regularly

 performed work on international travel accounts for Defendants; and (b) regularly communicated

 via telephone and electronically with travel agencies in France as well as hotels, limousine

 companies, restaurants, and other vendors in locations outside of Florida including—for example

 but not limited to—in Los Angeles and San Francisco, California, as part of booking travel for

 customers to travel to locations such as Los Angeles, California; San Francisco, California; Las

 Vegas, Nevada; Kauai, Hawaii; Nassau, Bahamas, all as part of Defendants facilitating


                                                6
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 16



 international travel services and business across state and international lines.

        16.     The additional persons who may become Plaintiffs in this action are Defendants’

 current and former Travel Agents, a/k/a “Travel Planners,” however variously titled, who have

 worked for Defendants at any location in one or more weeks between December 2016 and the

 present without being paid time and one-half wages for all of their actual hours worked in excess

 of Forty (40) hours per week for Defendants.

        17.     During the three (3) year statute of limitations period between approximately May

 2019 and October 2019, AKHRAMENKO regularly worked as a non-exempt Travel Agent for

 Defendants approximately five (5) days per week in the office—plus work from home in the

 evening and/or on some weekends—with regular start times of approximately 8:00 to 8:30 a.m.

 and stop times that ranged between approximately 7:00 to 11:00 p.m., averaging approximately

 Fifty-Eight (58) hours per week.

        18.     Likewise, the other employees of Defendants who are similarly situated to

 AKHRAMENKO have regularly worked as Travel Agents, a/k/a “Travel Planners,” however

 variously titled, in excess of Forty (40) hours in one or more work weeks for Defendants within

 the three (3) year statute of limitations period between December 2016 and the present.

        19.     However, Defendants have failed to pay time and one-half wages for the overtime

 hours worked by AKHRAMENKO and the other similarly situated Travel Agents, a/k/a “Travel

 Planners,” however variously titled, for all of their actual overtime hours worked during multiple

 work weeks within the three (3) year statute of limitations period between December 2016 and the

 present.

        20.     Subject to discovery, based upon Defendants paying AKHRAMENKO average

 gross weekly wages of approximately $865.38 per week for Forty (40) hours of work per week


                                                   7
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 16



 between approximately May 2019 and October 2019 and Plaintiff being owed an average of

 approximately Eighteen (18) uncompensated overtime hours per week from Defendants during a

 total of approximately Twenty-Three (23) work weeks, if Plaintiff’s unpaid overtime wages are

 found to be due and owing at the time and one-half rate of $32.45/hour [$865.38/40 hours =

 $21.63/hour x 1.5 = $34.45/hour], Plaintiff’s unpaid overtime wages total $13,435.10 [$32.45/hour

 x 18 Unpaid OT hours/week x 23 weeks = $13,435.10], whereas if Defendants were to be able to

 demonstrate that the FLSA’s “fluctuating workweek method,” 29 C.F.R. §778.114, governs the

 calculation of Plaintiff’s unpaid overtime wages on a half-time basis at the rate of $7.46/hour

 [$865.38/58 hours = $14.92/2 = $7.46/hour], Plaintiff’s unpaid overtime wages total $3,088.53

 [$7.46/hour x 18 Unpaid OT hours/week x 23 weeks = $3,088.53].

        21.     Based upon information and belief, Defendants have failed to maintain accurate

 records of the all of the actual start times, stop times, number of hours worked each day, and total

 hours actually worked each week by AKHRAMENKO and other similarly situated Travel Agents,

 a/k/a “Travel Planners,” however variously titled, during each week between approximately

 December 2016 and the present as required by the FLSA, 29 C.F.R. §516.2(a)(7).

        22.     At all times material to this Complaint, Defendants had knowledge of the hours

 worked in excess of Forty (40) hours per week by AKHRAMENKO and other similarly situated

 Travel Agents, a/k/a “Travel Planners,” however variously titled, during each week between

 December 2016 and the present but Defendants have willfully failed to compensate Plaintiff and

 the other similarly situated employees for all of their actual overtime hours worked for Defendants,

 instead accepting the benefits of the work performed by AKHRAMENKO and other employees

 without the overtime compensation required by the FLSA, 29 U.S.C. §207.




                                                  8
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 9 of 16



        23.     The complete records reflecting the compensation paid by Defendants to

 AKHRAMENKO and the other similarly situated Travel Agents, a/k/a “Travel Planners,” however

 variously titled, at any location between December 2016 and the present are in the possession,

 custody, and/or control of Defendants.

        24.     In approximately early October 2019, AKHRAMENKO began complaining to

 Adam Lara, Manager of Defendants’ FIT Department, about working in excess of Forty (40) hours

 per week without being paid overtime compensation by Defendants.

        25.     However, Lara responded to AKHRAMENKO’s overtime complaints by Lara

 telling Plaintiff that “it’s never gonna change” and she would continue to be required to work long

 hours without overtime compensation because, according to Lara, Defendant BRAMBILLA

 “doesn’t care about employees” and instead only “cares about money.”

        26.     On or around October 10, 2019, AKHRAMENKO sent an e-mail directly to

 Defendant BRAMBILLA in which Plaintiff complained about working overtime hours for

 Defendants and asked for Defendants to change Plaintiff’s work hours to a shift of 11:00 a.m. to

 8:00 p.m. in an effort by Plaintiff to reduce the number of hours she was working.

        27.     On or around October 14, 2019, Defendant BRAMBILLA called AKHRAMENKO

 into a meeting in the conference room after he’d gathered Defendants’ managers and in front of

 multiple employees, Defendant BRAMBILLA berated Plaintiff for the October 10th written

 complaint she’d sent to BRAMBILLA, as part of which Defendant BRAMBILLA: (a) screamed

 at Plaintiff for bothering him about her overtime complaint; (b) told Plaintiff: “You are a Doer and

 you have to do what you have to do” to get her work done for Defendants while telling Plaintiff

 that she is not supposed to mention overtime; (c) further questioned how “stupid” Plaintiff was for

 even talking to BRAMBILLA as the CEO about her uncompensated overtime hours; (d) threatened


                                                  9
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 10 of 16



  to reduce Plaintiff’s salary if Plaintiff continued to talk about working uncompensated overtime

  hours for Defendants; and (e) told Plaintiff that although other employees of Defendants work as

  late as 11:00 p.m. without ever complaining, Plaintiff “doesn’t have the motivation any more and

  passion to work” for Defendants.

         28.    In response to Defendant BRAMBILLA publicly humiliating AKHRAMENKO

  because she had complained about not being paid for her overtime hours, Plaintiff replied to

  BRAMBILLA during the October 10, 2019 meeting that, inter alia, she was exhausted from

  having regularly worked substantial overtime hours for Defendants for the past five (5) months

  but she nonetheless satisfactorily performed her duties to help Defendants produce revenue from

  the accounts she was given.

         29.    On October 30, 2019, at the end of the day just after 7:00 p.m., Stanislas Saint Priest

  Defendants’ Manager of Accounting, and Adam Lara, notified AKHRAMENKO that Defendants

  were terminating Plaintiff’s employment purportedly because Plaintiff didn’t have “passion and

  motivation” or “bring good money to the company this month.”

         30.    Defendants’ termination of AKHRAMENKO’s employment on October 30, 2019

  because of AKHRAMENKO’s good faith objections to and complaints about Defendants’ failure

  to pay AKHRAMENKO overtime compensation for her hours worked in excess of Forty (40)

  hours per week was unlawful retaliation in violation of 29 U.S.C. §215.

         31.    The fact that AKHRAMENKO engaged in activity protected by the FLSA was a

  motivating factor in Defendants’ termination of Plaintiff’s employment on October 30, 2019, in

  violation of 29 U.S.C. §215.

         32.    The reasons proffered by Defendants on October 30, 2019 for the termination of

  AKHRAMENKO’s employment were false and known to be false at the time Defendants


                                                  10
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 11 of 16



  terminated Plaintiff’s employment and instead were a pretext for unlawful discrimination and

  retaliation against Plaintiff in violation of 29 U.S.C. §215.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         33.     Plaintiff, OLGA AKHRAMENKO, readopts and realleges the allegations

  contained in Paragraphs 1 through 32 above.

         34.     AKHRAMENKO is entitled to be paid time and one-half of her applicable regular

  rates of pay for each hour she worked for Defendants as a non-exempt employee in excess of Forty

  (40) hours per work week during the three (3) year statute of limitations period between

  approximately May 2019 and October 2019.

         35.     All similarly situated Travel Agents, a/k/a “Travel Planners,” however variously

  titled, of Defendants are also entitled to be paid time and one-half of their applicable regular rates

  of pay for each and every overtime hour they worked for Defendants at any location but were not

  properly compensated for working on Defendants’ behalf during any work weeks within the three

  (3) year statute of limitations period between December 2016 and the present.

         36.     Defendants knowingly and willfully failed to pay AKHRAMENKO and other

  Travel Agents, a/k/a “Travel Planners,” however variously titled, similarly situated to her at time

  and one-half of their applicable regular rates of pay for all hours worked for Defendants in excess

  of Forty (40) per week between December 2016 and the present.

         37.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide AKHRAMENKO and other Travel

  Agents, a/k/a “Travel Planners,” however variously titled, with time and one-half wages for all of

  their actual overtime hours worked between December 2016 and the present based upon, inter alia,

  Defendants knowingly failing to pay time and one-half wages for all of the actual hours worked in

                                                   11
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 12 of 16



  excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.



         38.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to her) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         39.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by AKHRAMENKO and other Travel Agents, a/k/a “Travel Planners,”

  however variously titled, as a result of which Plaintiff and those similarly situated to her are

  entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

         40.     AKHRAMENKO has retained the undersigned counsel to represent her in this

  action, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all

  reasonable attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         41.     Plaintiff demands a jury trial.

         WHEREFORE, Plaintiff, OLGA AKHRAMENKO, and any current or former employees

  similarly situated to her who join this action as Opt-In Plaintiffs, demand judgment against

  Defendants, jointly and severally, OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA,

  INC., OVERSEAS TRAVEL OF FLORIDA LLC, and FELIX BRAMBILLA, for the payment of

  all unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs of suit,

  and for all proper relief including prejudgment interest.

                                COUNT II
        RETALIATION IN VIOLATION OF THE FAIR LABOR STANDARDS ACT

         Plaintiff, OLGA AKHRAMENKO, readopts and realleges the allegations contained in

  Paragraphs 1 through 32 above.

                                                    12
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 13 of 16



         42.     The Fair Labor Standard Act (FLSA) defines “employee” as “any individual

  employed by an employer.” 29 U.S.C. §203(e)(1).

         43.     The FLSA also defines “employer” as including “any person acting directly or

  indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.§203(d).

         44.     At all times material to this Complaint between approximately May 2019 and

  October 2019, AKHRAMENKO was an employee of OVINNET, INC., f/k/a OVERSEAS

  TRAVEL OF FLORIDA, INC., OVERSEAS TRAVEL OF FLORIDA LLC, all d/b/a

  OVERSEAS LEISUR GROUP, and FELIX BRAMBILLA as defined by 29 U.S.C. §203(e)(1).

         45.     At all times material to this Complaint between May 2019 and October 2019,

  OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA, INC., OVERSEAS TRAVEL OF

  FLORIDA LLC, all d/b/a OVERSEAS LEISUR GROUP, and FELIX BRAMBILLA constituted

  an employer and/or joint employer of AKHRAMENKO as defined by 29 U.S.C. §203(d).

         46.     The FLSA’s anti-retaliation provisions at 29 U.S.C. §215(a) provide that “it shall

  be unlawful for any person—(3) to discharge or in any other manner discriminate against any

  employee because such employee has filed any complaint or instituted or caused to be instituted

  any proceeding under or related to this Act…”

         47.     When AKHRAMENKO began complaining in good faith to Adam Lara in October

  2019, and when Plaintiff made further internal complaints to Defendant BRAMBILLA in October

  2019, about Plaintiff working uncompensated overtime hours for Defendants, Plaintiff engaged in

  activity protected by the Fair Labor Standards Act, 29 U.S.C. §215.

         48.     Defendants undertook retaliatory action against AKHRAMENKO in violation of

  29 U.S.C. §215(a)(3) because of Plaintiff’s objections to and complaints to Adam Lara and

  Defendant BRAMBILLA about Plaintiff working uncompensated overtime hours, including but


                                                  13
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 14 of 16



  not necessarily limited to Defendants terminating AKHRAMENKO’s employment on October 30,

  2019.

          49.     AKHRAMENKO’s good faith objections-complaints to Adam Lara and Defendant

  BRAMBILLA in October 2019 about Plaintiff working uncompensated overtime hours were a

  motivating factor behind Defendants’ unlawful retaliation against AKHRAMENKO and the

  unlawful termination of Plaintiff’s employment on October 30, 2019, in violation of 29 U.S.C.

  §215(a)(3).

          50.     Defendants’ violations of 29 U.S.C. §215(a)(3) were intentional and done with

  malice and reckless disregard for AKHRAMENKO’s rights under the FLSA.

          51.     AKHRAMENKO has suffered lost wages, emotional distress, loss of self-esteem,

  and other injuries and damages as a direct result of Defendants’ violations of 29 U.S.C. §215(a)(3).

          52.     AKHRAMENKO has retained the undersigned counsel to represent her in this

  action, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all

  reasonable attorney’s fees and costs as a result of Defendants’ violations of 29 U.S.C. §215.

          WHEREFORE, Plaintiff, OLGA AKHRAMENKO, demands judgment against

  Defendants, jointly and severally, OVINNET, INC., f/k/a OVERSEAS TRAVEL OF FLORIDA,

  INC., OVERSEAS TRAVEL OF FLORIDA LLC, and FELIX BRAMBILLA, for back pay,

  employment benefits, compensatory damages including, but not limited to, damages for intangible

  injuries, punitive damages, equitable relief including but limited to reinstatement or front pay,

  injunctive relief, interest, attorneys’ fees, costs, and such other and further relief as this Honorable

  Court deems proper.

                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury on all issues so triable.


                                                    14
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 15 of 16



  Dated: December 6, 2019            Respectfully submitted,


                               By:   KEITH M. STERN
                                     Keith M. Stern, Esquire
                                     Florida Bar No. 321000
                                     E-mail: employlaw@keithstern.com
                                     LAW OFFICE OF KEITH M. STERN, P.A.
                                     80 S.W. 8th Street, Suite 2000
                                     Miami, Florida 33130
                                     Telephone: (305) 901-1379
                                     Attorneys for Plaintiff




                                       15
Case 1:19-cv-25027-BB Document 1 Entered on FLSD Docket 12/06/2019 Page 16 of 16
